Citation Nr: 0811009	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-40 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to February 25, 2002, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD) and the award of entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that implemented the Board's May 2005 
decision granting a 100 percent rating for PTSD; and granted 
entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

The claims file reflects that the veteran had selected a 
private attorney to represent him.  However, that attorney 
had notified VA that he was retiring from the practice of 
law.  The veteran was informed of this by the Board in a 
January 2008 letter, and he was provided the opportunity to 
appoint a new representative.  A reply was not received from 
him, however, and he did not appoint a new representative.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected PTSD was received by the RO on February 25, 
2002.  

2.  The clinical records do not establish that the veteran 
met the criteria for a 100 percent rating for PTSD during the 
one-year period prior to his February 25, 2002 claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 
2002, for the grant of a 100 percent disability rating for 
PTSD, and the award of entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of a 100 
percent rating for PTSD.  (He was provided VCAA notice 
regarding his claim for an increased rating for his PTSD in a 
June 2002 letter).  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  Valiao v. Principi, 17 Vet. App. 229, 
232 (2003).  The file contains the veteran's VA treatment 
reports that are relevant to the time period in question, and 
the veteran has indicated that there are any outstanding 
medical records.  The Board finds, therefore, that he has not 
been prejudiced by the RO's failure to provide him a VCAA 
notice because, as discussed below, he is not entitled to an 
earlier effective date for his increased compensation 
benefits.  

Analysis

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the 
effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

The veteran filed a claim for an increased rating for his 
service-connected PTSD that was received by the RO on 
February 25, 2002.  He was afforded a VA examination in June 
2002; and the examiner concluded at that time that the 
veteran was totally impaired for an industrial setting.  His 
symptoms included insomnia, nightmares, intrusive thoughts, 
decreased concentration and memory, hypervigilance, 
anhedonia, a desire to isolate, anxiety, depression, 
irritability, and periodic suicidal and homicidal ideation.  
Based on those findings, the Board concluded that the veteran 
met the criteria for a 100 percent rating, and in 
implementing that decision, the RO concluded that the award 
should be effective from the date of the veteran's claim, 
February 25, 2002, in accordance with 38 C.F.R. § 3.400(o).  
Under the facts presented here, the Board finds that that is 
the earliest effective date that may be assigned.  

There is no earlier document in the claims file that may be 
construed as either a formal or informal claim for an 
increased rating for the veteran's service-connected PTSD.  
In fact, in a June 2001 rating decision, the RO granted the 
veteran an increased 50 percent rating for his PTSD, 
effective January 29, 2001, the date of his claim for 
increased compensation benefits.  The veteran did not file a 
notice of disagreement with this determination.  See 
38 C.F.R. §§ 20.201, 20.302 (2007) (a notice of disagreement 
must be filed within one year of the notice of the 
determination being appealed).  Hence, it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

Additionally, VA and private treatment records dated during 
the one-year period prior to the veteran's February 25, 2002 
claim for an increase rating do not show that he met the 
criteria for a 100 percent rating.  During this period of 
time, the veteran's service-connected PTSD was rated 70 
percent disabling under the provisions of Diagnostic Code 
9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 
4.130 (2007).  Under Diagnostic Code 9411, a 70 percent 
disability rating is in order when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

To warrant a 100 percent disability rating, the evidence must 
reflect total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

VA outpatient mental health reports dated from March 2001 to 
September 2001 do show that the veteran's PTSD symptoms were 
worsening; however, they do not demonstrate that he was 
totally industrially impaired at that time.  For example, on 
March 14, 2001, he was alert and oriented times four and he 
denied homicidal and/or suicidal ideation.  Although his mood 
was described as depressed, his thinking was sequential and 
goal directed, and his insight was fair.  On June 20, 2001, 
similar clinical findings were noted.  It was also noted that 
his PTSD symptoms only seriously limited his ability to 
remain employed.  He was not described as totally impaired.  
On July 24, 2001, the clinician concluded that the veteran's 
PTSD symptoms resulted in a severe impairment in his ability 
to work and with his relationships.  On September 6, 2001, he 
denied episodes of explosive rage or aggressive behaviour 
since he was last seen.  He denied homicidal and suicidal 
ideation.  A VA discharge summary shows that the veteran was 
hospitalized for PTSD with depressive and psychotic features 
from December 5-12, 2001.  At the time he was admitted, he 
had suicidal and homicidal ideations and his Global 
Assessment of Functioning (GAF) was estimated to be 30.  
However, he was discharged one week later with an affect that 
was progressively brighter and he denied any continued 
homicidal or suicidal thoughts.  His GAF upon discharge was 
estimated to be 61.  Hence, the Board finds that the totality 
of the evidence does not support the assignment of a 100 
percent rating during the one-year period prior to the 
veteran's February 25, 2002 claim.  

The Board notes that the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability on August 29, 2001; and that on 
his application he noted that he had stopped working on 
December 7, 2000.  However, a discharge summary from UHS 
Hospitals shows that the veteran was admitted on December 7, 
2000 for a displaced fracture of the left olecranon and a 
fracture of the eighth left rib.  The summary reported that 
he had fallen approximately 10 feet off a truck while he was 
unloading it.  He underwent an open reduction and internal 
fixation of the left olecranon and was discharged one week 
later.  Hence, the evidence reflects that the veteran's 
inability to work at that time was the result of a work-
related physical injury and not his PTSD.  This is confirmed 
in the VA clinical records discussed above which continued to 
show that although the veteran's PTSD was worsening, his 
inability to work at that time was due to the injuries he 
sustained in the work accident for which he received workers' 
compensation.  Additionally, his Social Security Disability 
Determination dated in October 2001 indicated that the 
veteran's capability had been unresolved at that time, and a 
review of the medical evidence suggested that he was capable 
of working.  

In conclusion, the Board finds that the earliest medical 
evidence showing that the veteran's PTSD resulted in total 
occupational and social impairment was the VA examination 
that was conducted in June 2002.  Consequently, February 25, 
2002, i.e., the date his claim was received, is the earliest 
effective date that may be assigned for his 100 percent 
rating for PTSD.  It follows that this would also be the 
earliest date that he would be entitled to Dependents' 
Educational Assistance pursuant to Chapter 35, which requires 
that the veteran be assigned a permanent total service-
connected disability.  See 38 U.S.C.A. § 3501 (West 2002); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2007).  




ORDER

An effective date prior to February 25, 2002, for the grant 
of a 100 percent rating for PTSD and entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


